Citation Nr: 1449316	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-15 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for radiculopathy, left upper extremity, to include as secondary to a service-connected cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1989 to August 1989 and February 2003 to January 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDING OF FACT

During the period in appellate status, the evidence weighs against a finding that the Veteran had radiculopathy of the left upper extremity.


CONCLUSION OF LAW

The criteria for service connection for radiculopathy of the left upper extremity are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify was satisfied prior to the initial rating decision through a September 2009 notice letter sent to the Veteran that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate his service connection claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file, as well as post-service treatment records.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded a VA examination in October 2009.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board finds this VA examination adequate for the purposes of the instant claims, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and includes a full rationale for the etiological opinions provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board is cognizant that the Veteran's representative has requested another examination, to include additional testing, to determine whether the Veteran currently has radiculopathy.  As discussed below, the September 2012 VA examination confirmed that there was no upper extremity radiculopathy and there has been no competent evidence to indicate a change to this fact.  Further, there is no probative evidence that indicates that additional evidence is needed to determine whether a current disability exists.  As discussed below, the Veteran has been evaluated for this disability and the competent evidence indicates that he does have this disability.  Under these facts, in the Board's judgment, no additional examination is required.  
	
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

The Veteran claims entitlement to service connection for radiculopathy of the left upper extremity, to include as secondary to a service-connected cervical spine disability.  

In October 2009, the Veteran had a VA examination of his spine.  The VA examiner was asked to provide an opinion on whether there was a relationship between any radiculopathy of the left upper extremity and the Veteran's cervical spine condition.  The VA examiner opined that such an opinion "is academic and not needed because there is no evidence of left upper extremity radiculopathy neither by EMG [electromyography] or clinically."  In light of this, the VA examiner did not render a diagnosis of radiculopathy of the left upper extremity.  More recently, in September 2012, the Veteran was provided another VA examination of his cervical spine.  The VA examiner again chose not to diagnose radiculopathy of the left upper extremity, indicating that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer  v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

The Board acknowledges the Veteran's contention that he suffers from radiating pain in his left upper extremity, and he is competent to report such symptomatology.  However, the Veteran is not shown to have the medical expertise required to competently diagnose radiculopathy as the source of that pain.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).

In sum, the Board finds that the Veteran has produced no competent opinion diagnosing radiculopathy of the left upper extremity during the period in appellate status.  In light of this, the Board concludes that the preponderance of the evidence is against the claim for service connection for radiculopathy of the left upper extremity.  The benefit of the doubt rule therefore does not apply, and service connection is not warranted.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for radiculopathy, left upper extremity, to include as secondary to a service-connected cervical spine disability, is denied.




____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


